Reasons for Allowance
The following is Examiner’s statement of reasons for allowance. The reasons provided in the Non-Final Office Action in this application filed 07/02/21 apply equally in this notice of allowance.  Furthermore, the reasons apparent in the daughter application 16147084, now patent 10853034 apply equally in this notice of allowance.  Specifically reasons given in the interview summary dated 07/02/20, wherein Examiner agreed that with deletion of the limitation “effectively” with respect to the multiplier circuit results in Sato no longer being applied as Prior Art.  
In addition to pertinent art cited in the Non-Final Office Action, the following art is pertinent.
US 5008850 Jensen (hereinafter “Jensen”) discloses circuitry for multiplying binary numbers (abstract).  Jensen further discloses a value multiplied by a number of constants in a set of multiplier circuits (Fig 1, col 2 line 40 – col 3 line 11).  The multiplication is performed by shifting a partial product (Col 2 lines 63 – 68).  Jensen does not, however, explicitly disclose the number of constants comprising a value of all ones.  Furthermore, no motivation to combine could be determined between the circuitry of Jenson and the ROM based circuit of Sato.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.